15 N.Y.2d 939 (1965)
The People of the State of New York, Appellant,
v.
Eugene Giamario and Joseph Sparaco, Respondents.
Court of Appeals of the State of New York.
Argued February 10, 1965.
Decided March 18, 1965.
Leonard Rubenfeld, District Attorney (James J. Duggan of counsel), for appellant.
Frank A. Fritz, Jr., for Eugene Giamario, respondent.
Michael I. Winter for Joseph Sparaco, respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed (see People v. Caverio, 1 N Y 2d 657); no opinion.